Citation Nr: 1730507	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematous.

2.  Entitlement to service connection for drug induced lupus erythematous.

3.  Entitlement to service connection for Raynaud's disease.

4.  Entitlement to service connection for osteoarthritis.

5.  Entitlement to service connection for Sjogren's syndrome.

6.  Entitlement to service connection for rheumatoid arthritis.

7.  Entitlement to an initial rating higher than 10 percent for tinnitus.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACUDTRA) with the Army Reserve from February 1990 to June 1990.

These matters come before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied service connection for systemic lupus erythematous, drug induced lupus erythematous, Raynaud's disease, osteoarthritis, Sjogren's syndrome, and rheumatoid arthritis.  The RO also granted service connection for bilateral hearing loss and tinnitus and assigned initial noncompensable and 10 percent disability ratings, respectively, both from December 14, 2010.

The Veteran testified before the undersigned at an October 2016 videoconference hearing at the RO.  A transcript of the hearing is associated with his file.

As regards current characterization of the appeal, the evidence reflects that the Veteran has been unemployed during the claim period.  He contended during the October 2016 hearing that his service-connected hearing loss has contributed to his inability to work.  Entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the issue of entitlement to a TDIU is properly before the Board under Roberson and Rice and the Board has expanded the appeal (as reflected on the title page) to include this issue.

Finally in this regard, the Board notes that the RO denied a petition to reopen a claim of service connection for a back disability by way of a November 2009 rating decision.  The Veteran submitted a timely notice of disagreement with the November 2009 decision and a statement of the case was issued in March 2012.  The Veteran submitted a substantive appeal (VA Form 9) in May 2012, but the RO notified the Veteran by way of a July 2013 letter that his substantive appeal was not timely and that the November 2009 decision was final.  The Veteran did not appeal the July 2013 decision and the issue of whether new and material evidence has been received to reopen the claim of service connection for a back disability has not been certified to the Board for appellate review.  Hence, the issue listed in the March 2012 statement of the case is not before the Board.

The issues of entitlement to a higher initial rating for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to service connection for systemic lupus erythematous, drug induced lupus erythematous, Raynaud's disease, osteoarthritis, Sjogren's syndrome, and rheumatoid arthritis and entitlement to a higher initial rating for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as to the issues of entitlement to service connection for systemic lupus erythematous, drug induced lupus erythematous, Raynaud's disease, osteoarthritis, Sjogren's syndrome, and rheumatoid arthritis and entitlement to a higher initial rating for tinnitus, are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, it was acknowledged on the record during the October 2016 Board hearing that the Veteran wished to withdraw from appeal the issues of entitlement to service connection for systemic lupus erythematous, drug induced lupus erythematous, Raynaud's disease, osteoarthritis, Sjogren's syndrome, and rheumatoid arthritis and entitlement to a higher initial rating for tinnitus.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and the appeal is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for systemic lupus erythematous is dismissed.

The appeal as to the issue of entitlement to service connection for drug induced lupus erythematous is dismissed.

The appeal as to the issue of entitlement to service connection for Raynaud's disease is dismissed.

The appeal as to the issue of entitlement to service connection for osteoarthritis is dismissed.

The appeal as to the issue of entitlement to service connection for Sjogren's syndrome is dismissed.

The appeal as to the issue of entitlement to service connection for rheumatoid arthritis is dismissed.

The appeal as to the issue of entitlement to an initial rating higher than 10 percent for tinnitus is dismissed.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence suggests that the Veteran's service-connected hearing loss may have worsened since his last VA examination in February 2011.  For example, the February 2011 VA examination report indicates that there were no effects of the Veteran's hearing loss on his usual daily activities.  During the October 2016 hearing, the Veteran reported that his hearing loss had worsened since the February 2011 examination and that he experienced difficulty hearing conversations on the telephone and that he had to turn the volume of the television up loud.  Given the evidence of potential worsening of the Veteran's hearing loss, the Board finds that a remand is necessary to afford him a new VA examination to assess the current severity of his service-connected hearing loss and its functional effects.

As for the claim for a TDIU, this issue is inextricably intertwined with the claim for an initial compensable rating for bilateral hearing loss, and should be adjudicated in the first  instance by the AOJ, to include appropriate notification and a request for the Veteran to submit a formal application for TDIU (VA Form 21-8940).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate his claim for a TDIU.

2.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since December 2009.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected bilateral hearing loss.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), shall be conducted, and the results of such testing shall be included in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his hearing loss.  

4.  After the above development has been completed, readjudicate the claim for a higher initial rating for hearing loss and adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


